Citation Nr: 1033900	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  06-21 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
orthopedic manifestations of a low back disability for the period 
prior to August 4, 2009, and a rating in excess of 40 percent for 
orthopedic manifestations of such disability from that date 
forward.

2.  Entitlement to a rating in excess of 40 percent for urinary 
incontinence, as a neurological manifestation of a low back 
disability, before or after August 4, 2009. 

3.  Entitlement to a rating in excess of 10 percent for fecal 
incontinence, as a neurological manifestation of a low back 
disability, before or after August 4, 2009. 

4.  Entitlement to a rating in excess of 10 percent for 
neurological manifestations of a low back disability other than 
urinary or fecal incontinence, including but not limited to lower 
left extremity neuropathy, for the period prior to August 4, 
2009, and a rating in excess of 20 percent for any such 
neurological manifestations from that date forward.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to May 1993.  
This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.  The Veteran, 
along with his wife and daughter, testified before the undersigned 
Veterans Law Judge at a hearing at the RO in March 2008, and a 
transcript from such hearing has been associated with the claims 
file.

The issues of an increased rating for the separate orthopedic and 
neurological manifestations of a low back disability were 
previously before the Board in January 2009, when the case was 
remanded for further development.  At that time, the Veteran had 
been assigned a 20 percent rating for orthopedic manifestations 
and a 10 percent rating for neurological manifestations of his 
low back disability, namely, left lower extremity neuropathy.  
Upon remand, the Veteran was awarded a partial increased rating 
for such manifestations.  In particular, he was granted an 
increased rating of 40 percent for the orthopedic manifestations 
and an increased rating of 20 percent for left leg neuropathy, 
both effective as of August 4, 2009.  The Veteran was also 
granted separate ratings of 10 percent for fecal incontinence and 
40 percent for urinary incontinence effective as of August 4, 
2009.  The RO noted that these additional separate ratings were 
inextricably intertwined with the Veteran's appeal as to the 
neurological manifestations of his low back disability.  See 
March 2010 rating decision (with notice in May 2009).  Although 
the Veteran has been granted partial increased ratings and 
additional separate ratings for his low back disability, his 
appeal proceeds from the initial unfavorable rating decision 
because he has not been awarded the full benefit sought on appeal 
or expressed satisfaction with the current ratings.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  As such, the issues currently 
on appeal are as stated on the first page of this decision.

As discussed below, the Board finds that the agency of original 
jurisdiction (AOJ) substantially complied with the previous remand 
instructions and, therefore, a further remand is not required 
under Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 
287 F.3d 1377 (2002).  However, further development is necessary 
as to the neurological manifestations of the Veteran's low back 
disability other than urinary and fecal incontinence, including 
but not limited to left lower extremity neuropathy.  

As such, the issue of entitlement to a rating in excess of 10 
percent for neurological manifestations of a low back disability 
other than fecal and urinary incontinence, including but not 
limited to lower left extremity neuropathy, for the period prior 
to August 4, 2009, and a rating in excess of 20 percent for any 
such neurological manifestations from that date forward, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  For the period prior to August 4, 2009, the Veteran had 
forward flexion of the thoracolumbar spine to greater than 30 
degrees, ranging from approximately 36 to 50 degrees when 
accounting for additional limitation due to pain and other 
factors, with no evidence of favorable or unfavorable ankylosis 
or incapacitating episodes.
2.  For the period beginning August 4, 2009, the Veteran has 
forward flexion of the thoracolumbar spine limited to 30 degrees, 
with no additional limitation due to pain, and no evidence of 
favorable or unfavorable ankylosis or incapacitating episodes.

3.  Resolving all reasonable doubt in the Veteran's favor, his 
low back disability has manifested by urinary incontinence, with 
loss of bladder control requiring the changing of absorbent 
materials no more than two times per day for the period from May 
20, 2005, through August 3, 2009.

4.  For the period beginning August 4, 2009, the Veteran's low 
back disability has manifested by urinary incontinence requiring 
changing of absorbent materials no more than two to four times 
per day.

5.  Resolving all reasonable doubt in the Veteran's favor, his 
low back disability has manifested by fecal incontinence with 
moderate, frequently occurring symptoms of mild to moderate 
leakage (enough to stain the underwear and sometimes go through 
the pants), and occasional involuntary bowel movements, requiring 
occasional use of a diaper or pad, since June 1, 2005.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
orthopedic manifestations of a low back disability for the period 
prior to August 4, 2009, and a rating in excess of 40 percent for 
orthopedic manifestations of such disability from that date 
forward have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5242, General Rating 
Formula for Diseases and Injuries of the Spine, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(2009).

2.  The criteria for a rating of 20 percent, but no higher, for 
urinary incontinence have been met for the period from May 20, 
2005, through August 3, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321(b)(1), 4.7, 
4.10, 4.115a, 4.115b, Diagnostic Code 7512.

3.  The criteria for a rating in excess of 40 percent for urinary 
incontinence for the period beginning August 4, 2009, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.115a, 4.115b, 
Diagnostic Code 7512.

4.  The criteria for a rating of 30 percent, but no higher, for 
fecal incontinence have been met for the period beginning June 20, 
2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.114, Diagnostic Code 
7399-7334.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations require VA to provide claimants with 
notice and assistance in substantiating a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186 (2002).  These notice 
requirements apply to all elements of a claim, including the 
degree and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be 
provided prior to the initial unfavorable decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

The Board notes that the U.S. Court of Appeals for Veterans Claims 
(Veterans Court) has held that, in order to comply with 
38 U.S.C.A. § 5103(a), certain specific notice requirements must 
be met for increased rating claims.  See Vazquez-Flores v. Peake, 
22 Vet. App. 37, 43 (2008).  However, the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) recently held that only 
"generic notice," and not "veteran-specific" notice is required 
under 38 U.S.C.A. § 5103(a) in response to the "particular type 
of claim."  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  Pertaining to an increased rating claim, the Federal 
Circuit held that such notice does not need to inform the claimant 
of the need to submit evidence concerning the effect of a service-
connected disability on his or her "daily life" because only the 
average loss of earning capacity, and not impact on daily life, is 
subject to compensation under 38 U.S.C. § 1155.  Accordingly, the 
decision of the Veterans Court was vacated insofar as it requires 
VA to notify a veteran of alternative diagnostic codes or 
potential "daily life" evidence.  Id.; see also Elliott v. 
Shinseki, No. 07-2622, 2009 WL 3489035, *3 (Vet. App. Oct. 30, 
2009) (memorandum decision) (holding that the failure to inform 
the claimant of specific criteria in diagnostic codes or of 
potential "daily life" evidence was not a notice defect and, 
instead, determining whether sufficient "generic notice" was 
provided).

In this case, although the Veteran was not notified of the 
evidence and information necessary to substantiate his claims 
prior to the initial unfavorable rating decision, he subsequently 
received adequate notice.  In particular, in compliance with the 
prior remand, the Veteran was advised in March 2009 of the 
evidence and information necessary to substantiate his claims, the 
responsibilities of the Veteran and VA in obtaining such evidence, 
and the evidence and information necessary to establish a 
disability rating and an effective date, in accordance with 
Dingess/Hartman.  He was specifically advised that the evidence 
must show that the orthopedic and neurologic manifestations of his 
low back disability have increased in severity, examples of types 
of lay or medical evidence that would substantiate such claim, and 
that he should provide any VA or private treatment records or 
provide sufficient information to allow VA to obtain such records.  
Additionally, although no longer strictly required, the Veteran 
was notified in accordance with Vazquez-Flores v. Peake, to 
include the diagnostic codes pertaining to his orthopedic and 
neurological symptoms.  As the increased rating claims were 
subsequently readjudicated, including in a rating decision and 
supplemental statement of the case issued in March 2008, the 
timing defect has been cured.  See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).  

Accordingly, the Board finds that VA has satisfied its duty to 
notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as Vazquez-Flores v. Shinseki and related 
decisions, in view of the fact that any notice defects were cured 
and did not affect the essential fairness of the adjudication of 
the claim.

With regard to the duty to assist, the Veteran's VA and private 
treatment records have been obtained and considered, in compliance 
with the prior remand.  The Veteran has not identified, and the 
record does not otherwise indicate, any outstanding medical 
records that are necessary to decide his claim.  

Additionally, the Veteran was provided with VA examinations 
pertaining to his low back disability during the course of the 
appeal in May 2004, April 2005, June 2007, and August 2009.  As 
directed in the prior remand, the August 2009 VA examiner 
addressed all orthopedic and neurological manifestations of such 
disability.  A review of the examination report reveals no 
inadequacies with respect to the orthopedic manifestations and 
neurological manifestations of urinary and fecal incontinence.  To 
the extent that the VA examiner did not address any specific item 
detailed in the prior remand, the Board finds that there is 
substantial compliance.  In this regard, there is sufficient 
information to rate the Veteran's orthopedic manifestations, as 
well as the neurologic manifestations of urinary and fecal 
incontinence.  

As such, the Board finds that the prior remand directives have 
been substantially complied with in these respects.  See Dyment, 
13 Vet. App. at 146-47.  In the circumstances of this case, a 
remand would serve no useful purpose, as it would unnecessarily 
impose additional burdens on VA with no benefit to the Veteran.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In this regard, VA has 
satisfied its duties to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceedings.  As 
such, the Veteran will not be prejudiced by a decision on the 
merits of his claims.


II. Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The percentage ratings are based on the average 
impairment of earning capacity as a result of a service-connected 
disability, and separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable 
doubt as to the degree of disability will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic 
codes, known as pyramiding, must be avoided; however, separate 
ratings may be assigned for distinct disabilities resulting from 
the same injury so long as the symptomatology for one condition is 
not duplicative of or overlapping with the symptomatology of the 
other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  

Where entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The Board must also consider staged 
ratings, which are appropriate when the evidence establishes that 
the claimed disability manifested symptoms that would warrant 
different ratings for distinct time periods during the appeal.  
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In cases involving intervertebral disc syndrome, a back 
disability may be rated under either the General Rating Formula 
for Diseases and Injuries of the Spine (General Rating Formula) 
or the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (IVDS Formula), whichever method results 
in the higher evaluation when all disabilities are combined.  See 
38 C.F.R. § 4.71a.

With respect to the low back, the General Rating Formula provides 
that, with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the affected area of the 
spine, a 10 percent evaluation is warranted for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of the 
height. 
 
A 20 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis. 
 
A 40 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine. 

Any associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are to be evaluated 
separately under appropriate diagnostic codes.  See Note (1).   

When evaluating musculoskeletal disabilities based on limitation 
of motion, a higher rating must be considered where the evidence 
demonstrates functional loss due to pain, weakness, excess 
fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40 
and 4.45, if such factors are not contemplated in the relevant 
rating criteria.  The diagnostic codes pertaining to range of 
motion do not subsume 38 C.F.R. §§ 4.40 and 4.45.  Additionally, 
the rule against pyramiding does not forbid consideration of a 
higher rating based on greater limitation of motion due to pain 
on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The IVDS Formula is based on frequency of incapacitating episodes 
within the past 12 months and provides for ratings of 10, 20, 40, 
and 60 percent.  To warrant a compensable rating under this 
formula, there must be incapacitating episodes with a total 
duration of at least one week but less than two weeks during the 
past 12-month period.  An incapacitating episode is defined for 
these purposes as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.  See Note (1).  

Orthopedic manifestations

As the evidence of record demonstrates that the orthopedic 
manifestations of the Veteran's low back disability warrant 
different ratings during distinct time periods in the appeal, 
staged ratings have been assigned.  See Hart, 21 Vet. App. at 
509-10.  Specifically, a 20 percent rating was assigned for the 
period prior to August 4, 2009, and a 40 percent rating was 
assigned from that date forward.

The Board first finds that there is no evidence of incapacitating 
episodes due to the Veteran's low back disability during the 
course of the appeal.  The Board notes that the Veteran claimed 
in his January 2005 notice of disagreement that his daily 
episodes of back pain lasting 3-4 hours are "incapacitating."  
However, he has not claimed that he was prescribed bed rest by 
any of his providers, and a review of his VA and private 
treatment records, as well as the several VA examination reports, 
reveals no such requirement.  See IVDS Formula, Note (1).  
Further, there is no indication that such episodes lasted for a 
total of at least one week during any 12-month period.  As such, 
a rating is not warranted under the IVDS Formula, and the 
Veteran's low back disability will be analyzed under the General 
Rating Formula.

At the June 2003 and May 2004 VA examinations, the Veteran 
reported using no ambulatory aid, but an occasional brace with 
heavy activity.  He had forward flexion from 0 to 70 degrees, 
with pain beginning at 20 degrees.  Both examiners opined that 
there was a 20 percent decrease in range of motion, with 
consideration of the DeLuca factor, bringing forward flexion to 
50 degrees.  At an April 2005 VA examination, there was forward 
flexion to 40 degrees with some pain.  The examiner estimated a 
10 percent worsening during periods of exacerbation with 
repetitive use, or 4 degrees, for approximately 36 degrees.  At 
the June 2007 VA examination, the Veteran had forward flexion to 
50 degrees with pain, which the examiner opined was decreased by 
10 degrees, or to 40 degrees of forward flexion, with 
consideration of the DeLuca factor.  At the August 2009 VA 
examination, the Veteran reported increased pain, stating that 
the pain was always present and there are no flare-ups.  He had 
forward flexion to 30 degrees, with no additional limitation of 
motion after repetitive movement.  

VA and private treatment records are generally consistent with 
the findings at the VA examinations.  Further, the Veteran and 
his wife testified at the March 2008 Board hearing that his low 
back symptoms have gotten progressively worse during the course 
of the appeal.  The Veteran stated that he has severe, constant 
pain on a daily basis, which he treats with pain relievers, 
muscle relaxers, and hot and cold therapy.  His wife stated that 
he cannot do prolonged drives due to pain, especially on the left 
side, and he has problems getting up from the couch.

Based on the foregoing evidence, the Veteran is not entitled to a 
rating in excess of 20 percent for orthopedic manifestations for 
the period prior to August 4, 2009, as he had forward flexion of 
the thoracolumbar spine to greater than 30 degrees.  
Specifically, the greatest limitation of forward flexion during 
this period was to approximately 36 degrees, even considering 
additional loss of function due to pain and other factors as per 
DeLuca.  The Board further finds that a rating in excess of 40 
percent is not warranted for the period beginning August 4, 2009.  
In particular, forward flexion was limited to 30 degrees at that 
time.  There has been no evidence of favorable or unfavorable 
ankylosis of any portion of the spine at any time during the 
course of the appeal.  See 38 C.F.R. § 4.71a, General Rating 
Formula.

The Board has considered the Veteran's statements that the 
orthopedic manifestations of his low back disability are more 
severe than reflected by the currently assigned ratings.  
However, he has not claimed to have limitation of motion in 
excess of those recorded at the VA examinations, and any such 
subjective reports would be outweighed by the objective 
measurements.  As noted above, increased pain alone does not 
warrant a separate or higher rating, and the Veteran has been 
separately rated for neurological manifestations of his low back 
disability.

After a thorough review of the lay and medical evidence of record, 
the Board finds no basis upon which to assign an evaluation in 
excess of the currently assigned ratings for the orthopedic 
manifestations of the Veteran's low back disability under any 
alternate code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).   

Neurologic manifestations: urinary and fecal incontinence

The Veteran is currently assigned a 40 percent rating for urinary 
incontinence, and a 10 percent rating for fecal incontinence, 
both effective as of August 4, 2009.  

The Veteran denied any bladder or bowel symptoms at the June 2003 
and May 2004 VA examinations, as well as in VA treatment records 
dated in December 2004.  There was also no indication of bladder 
or bowel symptoms at the April 2005 VA examination.  However, the 
Veteran reported to his VA provider on May 20, 2005, that he had 
started to be unable to control his urine and was numb in the 
groin.  He further reported fecal incontinence on June 1, 2005.  
In October 2006, the Veteran reported uncontrollable voiding of 
urine and stool that occurred two to three times a week and began 
approximately 9 to 12 months earlier.  He stated that these 
symptoms increased to every other day when he was doing physical 
therapy to strengthen his back.  He further stated that the 
incontinence was enough to wet or stain his underwear and 
sometimes went through his pants.  The Veteran also reported 
decreased sensation around the anus.  His VA provider noted that 
the incontinence symptoms were concerning for a neurological 
problem like cauda equina syndrome.  A June 2007 VA treatment 
record reflects reports of bowel incontinence four to five times 
per week, requiring diapers or a change of clothes.  However, the 
June 2007 VA examiner recorded intermittent loss of bladder and 
bowel control, which occurred one or more times a week, and no 
need for any absorbent material or protective undergarments.  
There was no current leakage, and the Veteran was diagnosed with 
cauda equina syndrome.  At the August 2009 VA examination, the 
Veteran reported that his urinary incontinence required absorbent 
materials that were changed two to four times per day.  He 
further reported having moderate occasional involuntary bowel 
movements which required a pad.

Urinary incontinence warrants a 20 percent rating where absorbent 
materials are required and must be changed less than two times 
per day.  A 40 percent rating is assigned where absorbent 
materials must be changed two to four times per day.  A 60 
percent rating is warranted where absorbent materials must be 
changed more than four times a day.  38 C.F.R. § 4.115a (2009) 
(voiding dysfunction).  

Based on the foregoing evidence, and resolving all reasonable 
doubt in the Veteran's favor, the Board finds that he is entitled 
to a 20 percent rating, but no higher, for urinary incontinence 
for the period from May 20, 2005, through August 3, 2009.  While 
there is some discrepancy concerning the use of absorbent 
materials, the evidence reflects intermittent loss of bladder 
control occurring from 2-3 times per week to every other day, 
which was enough to wet the underwear and sometimes go through 
the pants.  As the evidence does not reflect loss of bladder 
control, or the need for absorbent materials, more than two times 
per day during this period, a rating in excess of 20 percent is 
not warranted.  

As the evidence reflects that the Veteran's urinary symptoms were 
of a higher severity at the August 2009 VA examination, staged 
ratings are appropriate.  See Hart, 21 Vet. App. at 509-10.  
However, the Board finds that a rating in excess of 40 percent is 
not warranted for urinary incontinence for the period beginning 
August 4, 2009.  The Veteran reported the need to change absorbent 
materials two to four times a day for urinary incontinence at the 
August 2009 VA examination.  A higher rating is not warranted for 
this time period, as there is no indication of a need to change 
absorbent materials more than four times per day during this time 
period.

The Veteran's fecal incontinence is rated under DC 7399-7334.  
This hyphenated code indicates that the Veteran's condition is 
not specifically listed in the rating code but is analogous to 
the condition rated under DC 7334, or prolapse of the rectum.  
See 38 C.F.R. § 4.27.  Prolapse of the rectum warrants a 10 
percent rating for mild symptoms with constant slight or 
occasional moderate leakage.  A 30 percent rating is assigned for 
moderate symptoms that are persistent or frequently recurring.  A 
50 percent rating is warranted for severe or complete prolapse of 
the rectum, with persistent symptoms.  38 C.F.R. § 4.114, DC 
7334.  

Resolving all reasonable doubt in the Veteran's favor, the Board 
finds that he is entitled to a rating of 30 percent, but no 
higher, for fecal incontinence effective as of June 1, 2005.  The 
evidence reflects moderate symptoms of frequently occurring fecal 
incontinence, ranging from 2-3 to 4-5 times per week, which was 
enough to stain the underwear and sometimes go through the pants.  
The Veteran reported needing a diaper or change of clothes as 
early as June 2007, and he stated that occasional involuntary 
bowel movements necessitated a pad in August 2009.  However, a 
rating in excess of 30 percent is not warranted under DC 7334, as 
the Veteran symptoms do not approximate a severe or complete 
prolapsed rectum.  

The Board has also considered the criteria for impairment of 
sphincter control, which warrants a 30 percent rating for 
occasional involuntary bowel movements necessitating the wearing 
of a pad.  A 60 percent rating is assigned for extensive leakage 
and fairly frequent involuntary bowel movements.  A 100 percent 
rating is assigned for complete loss of sphincter control.  38 
C.F.R. § 4.114, DC 7332.  However, even resolving all reasonable 
doubt in the Veteran's favor, the evidence reflects mild to 
moderate fecal leakage that is enough to stain, and 
intermittently requires a pad or diapers, with only occasional 
involuntary bowel movements.  As such, a rating in excess of 30 
percent is not warranted under this alternate code.

Staged ratings are not appropriate for fecal incontinence, as the 
manifestations of such disability have remained relatively stable 
throughout the course of the appeal.  See Hart, 21 Vet. App. at 
509-10.  Further, the Board finds no basis to assign an evaluation 
in excess of the ratings assigned herein for urinary and fecal 
incontinence, as neurological manifestations of the Veteran's low 
back disability, under any alternate code.  See Schafrath, 1 Vet. 
App. at 593. 

Additional general considerations

The Board has considered whether this case should be referred for 
extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  
An extra-schedular rating is warranted if a case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent periods 
of hospitalization, that it would be impracticable to apply the 
schedular standards.  Analysis under this provision involves a 
three-step inquiry, and extra-schedular referral is necessary only 
if analysis under the first two steps reveals that the rating 
schedule is inadequate to evaluate the claimant's disability 
picture and that such picture exhibits such related factors as 
marked interference with employment or frequent periods of 
hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In this regard, the Board has compared the severity and 
symptomatology of the Veteran's low back disability with the 
criteria found in the rating schedule.  As discussed above, the 
symptomatology of his orthopedic manifestations and his 
neurological manifestations of urinary and fecal incontinence are 
fully addressed by the criteria in the rating schedule.  As such, 
the Board finds that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology, and the rating 
schedule is adequate to evaluate his disability picture.  
Therefore, it is unnecessary to determine whether there are any 
related factors such as hospitalization or interference with 
employment.  See id.  Accordingly, it is unnecessary to refer this 
case for consideration of an extra-schedular rating is necessary.  
See id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).

The Board has further considered whether a claim for a total 
disability rating on the basis of individual unemployability due 
to service-connected disabilities (TDIU) has been raised by the 
record.  When evidence of unemployability is submitted during the 
course of an appeal from a rating assigned for a disability, a 
claim for a TDIU will be considered part and parcel of the claim 
for benefits for the underlying disability.  Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009).  Here, the Veteran's previous 
application for a TDIU was denied during the course of this 
appeal, in a March 2006 rating decision, and he did not appeal 
from such denial.  The Veteran reported being unable to work in 
his prior employment as an aircraft engineer/mechanic due to low 
back pain in October 2006.  However, he reported at the June 2007 
VA examination that he had returned to school for mathematics, and 
he testified at the March 2008 Board hearing that was adjusting 
for another career.  At the August 2009 VA examination, the 
Veteran reported being employed full time for over a year.  As 
such, the Board finds that a further claim for a TDIU is not 
raised by the evidence of record and need not be addressed at this 
time. 

Finally, the Board has considered the applicability of the benefit 
of the doubt doctrine.  The Veteran's claims have been granted to 
the extent described above, based in part on this doctrine.  
However, as the preponderance of the evidence is against an 
increased rating for the orthopedic manifestations of his low back 
disability, and a rating in excess of those assigned herein for 
the neurological manifestations of urinary and fecal incontinence, 
the benefit of the doubt doctrine does not apply.  As such, his 
claims must be denied in this respect.  38 C.F.R. § 4.3.  


ORDER

A rating in excess of 20 percent for orthopedic manifestations of 
a low back disability for the period prior to August 4, 2009, and 
a rating in excess of 40 percent for orthopedic manifestations of 
such disability from that date forward, is denied.

A rating of 20 percent is granted for urinary incontinence for 
the period from May 20, 2005, through August 3, 2009.

A rating in excess of 40 percent for urinary incontinence for the 
period beginning August 4, 2009, is denied.

A rating of 30 percent is granted for fecal incontinence 
effective as of June 1, 2005.


REMAND

Further development is necessary for a fair adjudication of the 
Veteran's claim for a rating in excess of 10 percent for 
neurological manifestations of a low back disability other than 
urinary or fecal incontinence, including but not limited to lower 
left extremity neuropathy or radiculopathy, for the period prior 
to August 4, 2009, and a rating in excess of 20 percent for any 
such neurological manifestations from that date forward.  
Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

In particular, the August 2009 VA examiner found that there was a 
question as to the dermatome involved in the left lower 
extremity.  He further noted that the Veteran reported hearing 
and seeing things that are not there since 2004.  Similarly, the 
Veteran testified at the March 2008 Board hearing that he sees 
things while at work due to his low back pain.  The VA examiner 
recorded the sensory disturbances and other symptoms in the 
Veteran's left lower extremity and opined that such symptoms 
equate to moderate severity, rather than total loss of function, 
to the sciatic nerves or other nerves of the left lower 
extremity, as directed in the previous remand.  However, the 
examiner stated that a neurological consultation with an EMG/NCS 
test should be considered in order to further define the nerve 
dysfunction due to variation in the mapping of the Veteran's 
hypoesthesia and other reported symptoms of hallucinations.  The 
Board finds that this testing should be conducted.

Accordingly, upon remand, the Veteran should be scheduled for a 
VA neurological examination to determine the nature and severity 
of any current neurological manifestations of his low back 
disability, specifically to include any neuropathy or 
radiculopathy in the left lower extremity and any hallucinations.  
An EMG/NCS test, as well as any other necessary testing, should 
be performed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
severity of any current neurological 
manifestations of his low back disability.  
The entire claims file and a copy of this 
remand should be made available to the 
examiner for review, and such review 
should be noted in the examination report.  
An EMG/NCS test should be performed, 
as well as any other tests or studies 
that are deemed necessary by the 
examiner.  All findings should be 
reported in detail.  The examiner should 
specifically address the following:

(a)  Identify all current 
neurological manifestations of the 
Veteran's low back disability.  In 
particular, provide an opinion as to 
whether the Veteran's reported 
hallucinations are associated with 
his low back disability, to include 
as due to pain.  

(b)  Measure the severity of the 
signs and symptoms of each current 
neurological manifestation.  In 
particular, provide an opinion as to 
whether the associated left lower 
extremity neuropathy or radiculopathy 
equates to "'mild," "moderate," 
"moderately severe," or "severe" 
incomplete paralysis or complete 
paralysis of the sciatic nerve.  
Additionally, state whether any other 
nerve is affected by the service-
connected low back disability and, if 
so, provide an opinion as to the 
severity of the impairment of the 
nerve affected.  If hallucinations 
are found to be associated with 
the Veteran's low back 
disability, the severity of such 
hallucinations should also be 
measured, with appropriate 
testing. 
  
Any indications that the Veteran's 
complaints of pain or other symptomatology 
are not in accord with objective findings 
should be directly addressed and discussed 
in the examination report.  The examiner 
must provide a comprehensive report 
including a complete rationale for each 
conclusion reached.

2.  After completing any further 
development as may be indicated by any 
information or evidence received, 
readjudicate the claim for a rating in 
excess of 10 percent for neurological 
manifestations of a low back disability 
other than urinary or fecal incontinence, 
including but not limited to lower left 
extremity neuropathy, for the period prior 
to August 4, 2009, and a rating in excess 
of 20 percent for any such neurological 
manifestations from that date forward.  
Such adjudication should reflect 
consideration of all lay and medical 
evidence of record, as well as all 
relevant rating codes.  If the claim 
remains denied, issue a supplemental 
statement of the case to the Veteran and 
his representative.  An appropriate period 
of time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


